Citation Nr: 0727207	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder. 

2.  Entitlement to service connection for thyroid cancer.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to June 
1993.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the benefits sought on appeal.  

During the BVA hearing, the veteran withdrew from the appeal 
the issue of service connection for Type II diabetes 
mellitus.  38 C.F.R. § 20.204(b) (2006).  Therefore, this 
matter is not currently before the Board.



FINDINGS OF FACT

1.  An unappealed March 1994 rating decision denied service 
connection for chest pain and sinus bradycardia.

2.  The evidence received since the March 1994 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a heart disorder.

3.  There is no evidence of thyroid cancer in service, or 
within one year after service, and there is no competent 
evidence of a nexus or relationship between any current 
thyroid cancer and the veteran's period of service.


CONCLUSIONS OF LAW

1.  The rating decision of March 1994, which denied service 
connection for chest pain and sinus bradycardia, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received after the RO's March 1994 rating 
decision is new and material, and the claim for service 
connection for a heart disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).      

3.  Thyroid cancer was not incurred or aggravated by active 
service, nor may thyroid cancer be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2004, March 2006 and September 
2006.  

While the RO did provide notice to the veteran that would be 
sufficient were the claim for service connection for a heart 
disorder being decided on the merits, since this claim before 
the Board involves a determination of whether new and 
material evidence has been submitted to reopen the previously 
denied claim for service connection for a heart disorder, the 
United States Court of Appeals for Veterans Claims (Court) 
has specified that a more detailed notice is required in such 
situations.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That notice was not provided to the veteran.  However, in 
view of the favorable decision with respect to whether new 
and material evidence has been submitted, the veteran is not 
prejudice by the failure to provide him that more detailed 
notice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Heart Disorder

With regard to the heart disorder issue on appeal, in a March 
1994 rating decision, the RO denied service connection for 
chest pain and sinus bradycardia.  It gave the veteran notice 
of this denial, but he did not initiate an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The veteran subsequently requested that his claim for service 
connection for a heart disorder be reopened.  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to establish the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, provided that 
the VA's duty to assist has been satisfied.

In this case, presuming the credibility of the evidence, the 
Board finds that new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a) has been received since the March 
1994 rating decision.  The RO originally denied service 
connection for chest pain and sinus bradycardia in the 
previous March 1994 rating decision because it found that 
there was no clear evidence of a current heart disorder.  
Since that decision, private and VA medical records have 
yielded a current diagnosis of atherosclerotic heart disease, 
status post two heart bypass surgeries.  In addition, the 
veteran submitted a private medical letter from Dr. R.S., 
dated September 2006, that links his current atherosclerotic 
heart disease to his active service.  

Thus, presuming the credibility of the evidence, this 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  As new and 
material evidence has been received, the claim for a heart 
disorder is reopened.  38 U.S.C.A. § 5108.  To this extent 
only, the veteran's appeal is granted.  However, the Board 
believes that additional development, as will be explained 
below, is need prior to addressing the veteran's claim on the 
merits.  As such, the Board will not address the merits of 
the veteran's claim for service connection for a heart 
disorder pending the completion of the requested development.  

Thyroid Cancer

The Board now turns to the issue of service connection for 
thyroid cancer.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as a malignant tumor, when such disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this 
regard, the Court recently emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, No. 04-
0534, slip op. at 5 (Vet. App. June 15, 2007).   
  
The first requirement for any service connection claim is the 
existence of a current disability.  The Board finds that 
although the veteran is currently diagnosed with recurrent 
metastatic papillary thyroid cancer (see Johns Hopkins 
discharge summary dated September 2004 and VA examination 
dated January 2005), a comprehensive review of the service 
and post-service evidence of record does not support a 
finding of a malignant thyroid tumor in service or within one 
year thereafter.  

In this regard, a review of the veteran's service medical 
records dated from 1982 to 1993 includes no evidence of any 
complaint, treatment, or diagnosis of thyroid cancer in 
service.  38 C.F.R. § 3.303(b).  Thus, the service medical 
records, as a whole, provide negative evidence against this 
service connection claim.  Further, the presumption of in-
service incurrence is not for application as there is no 
evidence of a malignant thyroid tumor within one year after 
the veteran's separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
      
In fact, post-service, private Johns Hopkins reports note 
that the veteran was first treated and diagnosed with thyroid 
cancer in 2000, approximately seven years after discharge 
from service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).    It also follows that there is no basis to award 
service connection for thyroid cancer based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  Moreover, there 
is simply no medical evidence of a nexus between his current 
thyroid cancer and service.  

The Board emphasizes that the veteran's own lay statements 
and testimony do not assert any symptoms of thyroid cancer 
in-service or for many years thereafter. Layno, 6 Vet. App. 
at 469.  See also 38 C.F.R. § 3.159(a)(2).  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the thyroid cancer claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Therefore, the claim is denied.     

 
ORDER

New and material evidence having been submitted, the claim 
for service connection for a heart disorder is reopened, and 
to this extent only, the appeal is granted.

Service connection for thyroid cancer is denied.  


REMAND

With regard to the heart disorder issue, the Board is of the 
opinion that the medical evidence is insufficient to resolve 
the appeal and that there is a need for a VA examination and 
opinion.  In this regard, the veteran asserts that his 
current atherosclerotic heart disease is related to in-
service symptoms of chest pain and high cholesterol.  Service 
medical records indicate that the veteran exhibited high 
cholesterol in the 1980s.  Additionally, from March to May of 
1993, the veteran was treated on several occasions for chest 
pain and sinus bradycardia.  However, an April 1993 myocardia 
perfusion scan was negative for evidence of an infarct or 
ischemia.  His separation examination dated in April 1993 
listed a history of heart trouble and also a history of 
smoking throughout service, but the heart examination itself 
was normal.   

Post-service, private treatment records note that the first 
evidence of heart disease is from 1998, five years after 
discharge from service, when the veteran underwent the first 
of two heart bypass surgeries.  The January 2005 VA examiner 
diagnosed the veteran with atherosclerotic heart disease, 
with noted risk factors to include a history of smoking (the 
veteran says he quit in 1998) and hypercholesteremia.  
Finally, in September 2006, a private physician, Dr. R.S., 
opined that the veteran's current heart disease dates back to 
his service years.  It is unclear, however, whether Dr. R.S. 
had the benefit of a review of all medical records contained 
in the veteran's claims file, including his service medical 
records, when offering this opinion.  As such, the Board 
finds that the veteran should be afforded a VA examination 
that includes a review of all medical records contained in 
the veteran's claims file would be helpful.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his heart in order to 
ascertain the etiology of any disorders 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed heart 
disorder is in any way causally or 
etiologically related to symptomatology 
shown in the veteran's service medical 
records.  If the examiner determines that 
a current heart disorder is in fact 
related to service, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
current heart disorder is attributable to 
the use of tobacco products by the 
veteran during active service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


